Citation Nr: 0600921	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  00-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation for bilateral sensorineural 
hearing loss, in excess of 30 percent, prior to May 1, 2000.  

2.  Entitlement to an evaluation for bilateral sensorineural 
hearing loss, in excess of 20 percent, prior to May 1, 2002.  

3.  Entitlement to a current evaluation for bilateral 
sensorineural hearing loss, in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

In February 2000, the RO reduced the 30 percent evaluation 
for bilateral sensorineural hearing loss (SNHL) to 10 
percent, effective May 1, 2000.  

The veteran presented personal testimony at the RO in 
September 2000.  A transcript of the hearing is of record.  

In October 2000, the 10 percent rating for bilateral SNHL was 
increased to 20 percent, effective May 1, 2000.  

In February 2001, the veteran presented personal testimony at 
the RO.  A transcript of the hearing is of record.  

In May 2002, the RO decreased the 20 percent evaluation for 
bilateral SNHL and assigned a 10 percent evaluation, 
effective May 1, 2002.  The veteran has been in receipt of a 
10 percent evaluation since May 1, 2002.  

This case was previously before the Board.  In November 2003, 
the Board remanded the issues for further development.  A 
review of the claims file reveals that the requested 
development has ben accomplished.  It is also noted that a 
change has been made to the percentage evaluations that were 
shown on the November 2003 Remand cover page.  The cover page 
of this Remand, reflects the accurate percentage evaluations 
that were effective prior to May 1, 2000 and prior to May 1, 
2002.  

Pursuant to a December 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  The results of the June 1999 VA audiogram are equivalent 
to a numeric destination of XI for the right ear and I for 
the left ear.  

3.  The probative medical evidence shows that the severity of 
the veteran's bilateral sensorineural hearing loss did not 
warrant a rating evaluation in excess of 30 percent prior to 
May 1, 2000.  

4.  The veteran failed to report to scheduled VA examinations 
in November 2004, January 2005, and August 2005.  


CONCLUSIONS OF LAW

1.  Prior to May 1, 2000 the criteria for entitlement to an 
increased rating, in excess of 30 percent, for bilateral 
sensorineural hearing loss, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86, Diagnostic Code 6100 (2005).

2.  The claim of entitlement to an increased evaluation, in 
excess of 20 percent for bilateral sensorineural hearing 
loss, prior to May 1, 2002, is denied by operation of law, 
based on the veteran's failure to report for scheduled VA 
examinations.  38 C.F.R. § 3.655 (2005).  

3.  The claim of entitlement to a current increased 
evaluation, in excess of 10 percent, for bilateral 
sensorineural hearing loss is denied by operation of law, 
based on the veteran's failure to report for scheduled VA 
examinations.  38 C.F.R. § 3.655 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's case includes a detailed and long procedural 
history.  By rating decision, dated in September 1998, the RO 
granted the claim for entitlement to service connection and 
assigned a 30 percent evaluation for bilateral sensorineural 
hearing loss (SNHL), effective August 1997.  In April 1999, 
VA received the current claim of entitlement to an increased 
rating for bilateral SNHL.  The November 1999 rating decision 
proposed a reduction in the 30 percent evaluation that was 
effective since the initial grant of service connection.  The 
veteran was notified of the proposed reduction.  In February 
2000, the RO reduced the 30 percent evaluation for bilateral 
SNHL and assigned a 10 percent evaluation for, effective May 
1, 2000.  The veteran was notified of the reduction in the 
same month.  A timely appeal was filed.  In October 2000, the 
10 percent rating for bilateral SNHL was increased to 20 
percent, effective May 1, 2000, and the veteran was notified 
of the increased compensation.  Thereafter, the veteran 
perfected the appeal before the Board.  

By rating decision, dated in December 2001, the RO proposed a 
reduction in the 20 percent evaluation that was in effect for 
bilateral SNHL.  The veteran was notified of the proposed 
reduction and informed of a 60 day time period in which to 
submit evidence to show that the reduction should not occur.  

The rating decision and Supplemental Statement of the Case, 
dated in May 2002, showed that the RO assigned a 10 percent 
evaluation for bilateral SNHL, effective May 1, 2002.  The 
veteran was notified of the reduction in the 20 percent 
evaluation by correspondence dated in July 2002.  

The Board remanded the case to provide the RO an opportunity 
to obtain a copy of a non-VA audiological report.  A review 
of the claims file reveals that the requested medical 
evidence has been obtained and associated with the claims 
file.  Thereafter, in May 2004, the veteran was provided with 
notification of the requirements of VCAA and VA's duty to 
assist him with the claims on appeal.  He was advised of the 
information and evidence necessary to substantiate the 
claims, the evidence he was responsible for submitting on his 
own behalf, and the evidence VA was responsible for obtaining 
and submitting on his behalf.  He was also advised of the 
manner in which VA already assisted him with his claims.  

All relevant provisions of the VCAA have been satisfied; the 
Board concludes that any deficiency in compliance with the 
VCAA has not prejudiced the veteran and is, thus, harmless 
error.  See ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Bernard v.  Brown, 4 Vet. App. 384 (1993).  

Entitlement to an evaluation for hearing loss,
in excess of 30 percent, prior to May 1, 2000

At the outset, the Board points out that the November 2003 
Remand requested that the RO obtain a non-VA audiological 
examination, dated in November 1999, and associate the 
medical record with the claims file.  In January 2004, the 
requested audiological examination was received.  Therefore, 
the Board will review the pertinent evidence, to include the 
November 1999 audiological report, in deciding the veteran's 
claim for an increased evaluation, in excess of 30 percent, 
prior to May 1, 2000.  

The veteran's claim for an increased evaluation for bilateral 
sensorineural hearing loss (SNHL) was received in April 1999.  
The veteran submitted several statements in support of the 
claim for an increased evaluation, in excess of 30 percent.  
These statements reiterated and repeated the veteran's belief 
that his bilateral SNHL was more than 30 percent disabling.  

On VA examination, dated in June 1999, the veteran reported 
that he did not have difficulty hearing with the left ear and 
reported that he was unable to hear in the right ear.  His 
primary complaint was that when he listened to loud sounds, 
he felt the vibration in the right ear and the vibration was 
described as borderline painful.  

The pure tone thresholds, in decibels, were as follows: 

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
80
80
90
90
85
LEFT
25
15
40
60
35

The Maryland CNC speech recognition score for the right ear 
was 0 percent, and the score for the left ear was 100 
percent.  The impression noted that hearing thresholds in the 
right ear indicated a severe to profound mixed hearing loss 
across all frequencies tested.  The hearing thresholds in the 
left ear were within normal limits to 2000 Hertz, with a mild 
to moderately severe sensorineural loss between 3000 and 8000 
Hertz.  

On VA examination for the evaluation of ear disease, dated in 
July 1999, it was noted that the veteran did not have an 
active ear disease.  The diagnosis was bilateral 
sensorineural hearing loss.  

Based on the findings of the June 1999 VA audiological 
examination, in November 1999, the RO proposed a reduction in 
the 30 percent evaluation that was in effect for bilateral 
SNHL.  The veteran was provided with notification of the 
reduction and invited to submit evidence to show that the RO 
should not reduce the 30 percent evaluation to a proposed 10 
percent evaluation.  

In response to the written notification to reduce the 30 
percent evaluation to 10 percent, the veteran submitted 
statements indicating that the proposed reduction was unfair 
and unwarranted.  He maintained that his bilateral SNHL never 
improved, but instead, only increased in severity.  

By rating decision, dated in February 2000, the RO reduced 
the 30 percent evaluation for bilateral SNHL to 10 percent, 
effective May 1, 2000.  

In February 2000, the RO received a November 1999 medical 
record showing that the veteran was evaluated for hearing 
loss by O.H., Jr., M.D. at Nassau Ear Nose and Throat.  At 
that time the veteran complained that his hearing loss 
increased in severity.  On physical examination, a small 
amount of wax was cleaned from the veteran's hears.  It was 
noted that the eardrums were clear and intact.  Repeat 
hearing test was performed.  O.H., Jr., M.D. specifically 
noted that a copy of the repeat hearing test was enclosed 
with the medical report.  

The pure tone thresholds, in decibels, were as follows: 

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
85
75
90
95
86
LEFT
35
25
65
80
57

The speech discrimination score for the right ear could not 
be calculated as there appeared to be no response to stimuli.  
The discrimination score for the left ear was 80 percent.  
The audiologic evaluation was characterized as highly 
inconsistent.  

In July 2000, the veteran's hearing was evaluated at the 
Garden State Hearing and Balance Center.  The pertinent 
audiological findings noted severe sensorineural hearing loss 
in the right ear and a moderate sensorineural hearing loss in 
the left ear.  The speech recognition ability was 0 percent 
in the right ear and 80 percent in the left ear.  The 
examiner opined that VA should not have reduced the veteran's 
percentage evaluation from a 30 percent evaluation to a 10 
percent evaluation for bilateral SNHL.  It was noted that the 
veteran suffered from sudden right-sided idiopathic 
sensorineural hearing loss and that it created significant 
communication difficulties, particularly in background noise 
and as it pertained to the right ear.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2005).  The assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VI

Numeric designation of hearing impairment based on pure tone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*

Numeric designation of hearing impairment based only
on pure tone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII

Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

In April 1999, VA received the veteran's claim of entitlement 
to an increased evaluation, in excess of 30 percent, for 
bilateral sensorineural hearing loss (SNHL).  

The determinative issue is whether the veteran was entitled 
to an evaluation in excess of 30 percent for bilateral SNHL, 
based on the evidence of record, prior to May 1, 2000.  

The Board notes that the results of the June 1999 VA 
audiologic examination are equivalent to a numeric 
designation of XI for the right ear and I for the left ear.  
A 10 percent evaluation is warranted when these values are 
applied to Table VII.  However, in comparing the results of 
the November 1999 private audiological examination to the 
appropriate tables found at 38 C.F.R. § 4.85, the findings 
supported an evaluation of 30 percent, and no more, for the 
veteran's hearing loss.  While the Board realizes that the 
November 1999 private examination results do not strictly 
conform to the VA rating criteria, when applying reasonable 
doubt in this case, it is obvious that the rating board was 
liberal in assigning the 30 percent rating, and the Board 
will support this rating.  

In summary, a 30 percent evaluation, based on the 
audiological findings of the June 1999 VA examination and the 
November 1999 was proper.  The pertinent medical evidence 
dated prior to May 1, 2000 does not show that the hearing 
loss was more than 30 percent disabling.  Consequently, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's hearing loss prior to 
May 1, 2000.  

Entitlement to an evaluation for bilateral sensorineural 
hearing loss, rated 20 percent, prior to May 1, 2002, and 10 
percent thereafter.

Factual Background

With regard to the claims of entitlement to an evaluation for 
bilateral SNHL, in excess of 20 percent, prior to May 1, 
2002, and entitlement to a current evaluation for bilateral 
SNHL, in excess of 10 percent, the Board notes that pursuant 
to the directives of the Board's November 2003 Remand, the 
veteran was scheduled for VA examinations in connection with 
his claim.  

In November 2004, the veteran submitted a statement 
indicating that he was hospitalized at the time VA informed 
him by correspondence of the VA examination scheduled in 
November 2004.  In December 2004, the Appeals Management 
Center (AMC) informed the veteran that as a result of his 
hospitalization during the time in which he was scheduled to 
report for the November 2004 VA examination, another 
examination would be scheduled on his behalf.  

In the veteran's January 2005 statement, he asked the AMC to 
cancel the request for another VA examination.  He suggested 
that he preferred to have private medical records considered 
in connection with his claims in the place of VA examination 
findings.  

In the veteran's June 2005 statement, he claimed that he did 
in fact report to the VA examination scheduled in November 
2004 and that he provided the reasons for why he failed to 
report for the VA examination scheduled in January 2005.  He 
also suggested that the January 2005 scheduled examination 
conflicted with another doctor's appointment that he was 
scheduled for.  

In July 2005, the veteran was informed that another VA 
examination would be scheduled on his behalf.  The veteran 
responded by indicating that he would not appear for the 
scheduled VA examination.  

The claims file shows that the veteran failed to report for 
the VA examination scheduled in August 2005 because he 
refused to undergo examination at the designated examination 
location that was provided.  In this regard, the veteran has 
failed to cooperate with VA attempts to further develop the 
issues on appeal.  



Analysis

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2005 ).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).  

At the outset, the veteran did provide good cause for failing 
to appear for his failure to appear for the November 2004 
examination.  That examination was rescheduled.  However, the 
veteran did not report to the VA examination scheduled in 
January 2005 because he decided to attend the President's 
Inauguration.  This does not constitute "good cause."  To 
date, neither the veteran nor his representative have 
provided a reason for the veteran's failure to report for the 
VA examination scheduled in August 2005.  

The language of 38 C.F.R. § 3.655 leaves no authority for the 
RO or the Board to review the issues on appeal on the basis 
of the evidence already of record where the claimant does not 
show "good cause" for failure to report for the scheduled 
examinations.  Accordingly, based on the veteran's failure to 
report for the scheduled VA examinations the claims of 
entitlement to increased evaluations for bilateral SNHL are 
denied as a matter of law.  See 38 C.F.R. § 3.655 (2005).  




ORDER

Entitlement to an evaluation for bilateral sensorineural 
hearing loss, in excess of 30 percent, prior to May 1, 2000, 
is denied.  

Entitlement to an evaluation for bilateral sensorineural 
hearing loss, in excess of 20 percent, prior to May 1, 2002, 
is denied.  

Entitlement to a current evaluation for bilateral 
sensorineural hearing loss, in excess of 10 percent, is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


